Hooper, J.
1. The traverse to the sheriff’s return of service not being specified as material to the issues sought to be raised, nor included in the record before this court, and this court having, on its own motion, directed the cleric of the trial court to transmit the traverse to this court, and the cleric having advised that such paper has been lost, this court is unable to entertain the assignment of error in the bill of exceptions "that the court refused to hear any evidence on the traverse.” Neither does it appear what evidence was offered by the defendant and rejected by the court.
2. The remaining assignments of error in the bill of exceptions, not having been argued or insisted upon in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Broyles, O. J., concurs. MacIntyre, J., not presiding.

A. J. Griffin, for plaintiff in error. J. B. G. Logan, contra.